Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claims 13-25 withdrawn
Claims 1-12 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’220 (PG Pub 2002/0072220 A1), in view O’Neill (PG Pub 2003/0049460 A1).
Consider Claims 1 and 3, Wang’220 teaches the process of forming low dielectric (low k) constant film on a substrate using CVD process (abstract). Wang’220 teaches the process introducing low k precursor as a gaseous reagent (vapor phase) into the reaction vacuum chamber [0023], where the low k precursor is cyclic siloxane precursor compound [0013]. Wang’220 teaches the cyclic siloxane compound to have (–R1–O–)SiR2R3 ring/cyclic, where R1 is carbon from 1 to 7 (thus forming five-member ring and six-member ring), R2 and R3 are same or different hydrocarbons such as methyl and/or ethyl (two carbon atoms) [0014]. Wang’220 teaches an example with six-carbon ring having R2 and R3 the same as 2,2-dimethyl-1-oxa-2-silacyclohexane [0018]. Additionally, for five-member ring and R3 having two hydrocarbons (ethyl) leading to 2-methyl-2-ethyl-1-oxa-2-silacyclopentane. Wang’220 teaches the application of plasma/energy to the gaseous precursor forming dielectric film onto the substrate [0021]. Wang’220 teaches the process in claim 1, having siloxane precursor such as 2-methyl-2-ethyl-1-oxa-2-silacyclopentane (claim 1), where in another embodiment in [0017], show the carbon next to the (Si–O–) having two methyl legends.

    PNG
    media_image1.png
    220
    293
    media_image1.png
    Greyscale

Where in 2-methyl-2-ethyl-1-oxa-2-silacyclopentane, the same carbon, does not have any legends.

    PNG
    media_image2.png
    187
    280
    media_image2.png
    Greyscale
 
Therefore, Wang’220 teaches the forming of cyclic siloxane having two methyl legends on the fifth carbon adjacent to the (Si–O–) within the ring. Leading to having 2,5,5-tertamethyl-2-ethyl-1-oxa-2-silacyclopentane, with reasonable expectation of success.
Wang’220 does not teach the use of ethoxy in the above siloxane structure.
However, O’Neill is in the art of forming low dielectric film [0027] using CVD (abstract), teaches the use of organosilanes and organosiloxanes to include the general structure R1(n)SiR2(4-n) where n is integer from 1-3 (including 1) and R1 include ethyl, or ethoxy [0042]. Leading to forming ethyl-Si-R2, or ethoxy-Si-R2. Additionally, O’Neill teaches the interchanging of cyclic alkysilane with cyclic alkoxysilane [0043].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang’220 with O’Neill to replace the ethyl (in the 2,5,5-tertamethyl-2-ethyl-1-oxa-2-silacyclopentane) to ethoxy leading to 2,5,5-tertamethyl-2-ethoxy-1-oxa-2-silacyclopentane, with reasonable expectation of success. 
Consider Claim 6, the combined Wang’220 (with O’Neill) teaches the process is PECVD (Wang’220, [0021]).
Consider Claims 7-8, the combined Wang’220 (with O’Neill) teaches the use of carrier gas including inert gas (such as nitrogen, He and/or Ar) and oxidant gases such as N2O or O2 (Wang’220, [0024]).

Claims 2, 4-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’220 (PG Pub 2002/0072220 A1), in view ), in view O’Neill (PG Pub 2003/0049460 A1) and in further view of Wang’144 (US Pat. 7,176,144 B1).
Consider Claims 2 and 4-5, the combined Wang’220 (with O’Neill) teaches the process of forming low dielectric (low k) constant film using CVD process (abstract). 
the combined Wang’220 (with O’Neill) does not teach the use of TEOS or TMOS as hardening additive.
However, Wang’144 is in the art of forming low dielectric (low k) film (abstract) using PECVD process (Col. 4, lines 60-65), teaches the process of using silica-precursor including cyclic siloxane, TEOS and TMOS in a mixture (Col. 6, lines 21-30).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang’220 (with O’Neill) with Wang’144 to adding TEOS and TMOS to the cyclic siloxane precursor (of Wang’220), to provide with a process for forming porous low dielectric film (Col. 5, lines 47-50).
Consider Claims 9-12, the combined Wang’220 (with O’Neill and Wang’144) the process of applying additional energy such as UV as a thermal treatment, along the use of plasma (Wang’144, Col. 2, lines 50-61), where the applying of plasma energy remove organic porogen (sacrificial porogen) forming voids in the dielectric film (Wang’144, Col. 2, lines 52-56).

Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the rejection(s) of claim(s) 1, 6-8 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang’220 with O’Neill.

The applicant argued against the prior art rejection used for claim 3, on the ground that combination of Wang with O’Neill does not disclose predictable/successful replacement ethyl with ethoxy ligand, as this substitution are not tested or at least taught to be successful for a Si-O cyclic moiety.
However, the prior art of O’Neill is in the prior art of using organosilane, organosiloxane, cyclic organosilane/alkysilane, and cyclic organosiloxane/alkoxysilane compounds [0042]-[0043]. Where those compounds have ligands on the Si atom such as ethyl ligand (ethyl-Si-R2) and ethoxy ligand (ethoxy-Si-R2) [0042]. Therefore, O’Neill teaches the predictable and the successful replacement of ethyl ligand with ethoxy ligand forming CH3CH2-O-Si- ligand in a cyclic organosiloxane compound.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718